Citation Nr: 1646443	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  15-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diagnosed PTSD is as likely as not related to his claimed in-service stressors of fear of hostile military or terrorist activity.

2.  The issue of entitlement to service connection for a psychiatric disorder for the purpose of establishing eligibility for VA treatment pursuant to 38 U.S.C. § 1702 is rendered moot by reason of an equal or greater benefit having been established by reason of the award of service connection for an acquired psychiatric disorder, to include PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2015).



2.  The claim of entitlement to service connection for a psychiatric disorder for the purpose of establishing eligibility for VA treatment pursuant to 38 U.S.C. § 1702 is moot and must be dismissed.  38 U.S.C.A. §§  1702, 1710, 7105(d)(5) (West 2014); 38 C.F.R. §§ 17.36, 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran's service connection claim is being granted, which has rendered his claim for benefits under 38 U.S.C. § 1702 moot.  Any deficiencies with regard to the duty to assist and notify are harmless and nonprejudicial.


II. Service Connection

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  When the stressor is related to the veteran's fear of hostile military or terrorist activity, is consistent with the places, types, and circumstances of the veteran's service, and a VA psychiatrist or psychologist (or contract equivalent) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2015).   

The Veteran's VA treatment records reflects that he has been diagnosed with and treated for PTSD for several years.  This is confirmed in an October 2011 treatment record from the Veteran's VA treating psychologist.  

The Veteran's statements regarding his inservice stressors indicate that he was deployed to support the marines during Desert Storm.  He states that he was exposed to dead bodies and was fired upon, although he admits none of his own group was wounded.  See April 2011 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).  His claimed stressors have not been verified.  However, the Veteran's personnel records show that he participated in Operation Desert Shield and Operation Desert Storm with various operations with LST class ships.  The RO conceded that although his military records do not specifically show any exposure to combat experiences, he likely had fear of hostile military or terrorist activity during his tour.  The Board concurs with this determination. 

With regard to the October 2011 VA treatment record, the VA treating psychologist noted that the Veteran had served in a combat zone for 5 to 6 months.  The letter does not specifically state that the Veteran's stressor is adequate to support a diagnosis of PTSD and that his symptoms are related to the claimed stressor. However, it does provide a diagnosis of PTSD and discusses his military service. 

There is additional evidence not discussed herein, including negative VA opinions which find that the Veteran does not have a diagnosis of PTSD.  However, as the Board finds the treating VA psychologist's diagnosis is sufficient to grant service connection, any further discussion of negative evidence is irrelevant.

In light of the VA providers' diagnosis of PTSD and implications/statements regarding its etiology, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has PTSD which is related to his military service under the new PTSD regulation. The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



III. Medical Care Pursuant to 38 U.S.C.A. §  1702  

The Veteran has been awarded service connection for a psychiatric disorder (PTSD) in this decision.  Such renders moot the issue of service connection for a mental illness for purposes of establishing eligibility for VA treatment under 38 U.S.C.A. §  1702. See 38 C.F.R. § 17.37 (b) (2015).  The Veteran will be afforded equal or greater access to VA treatment by virtue of his now established award of service connection for PTSD.  See 38 U.S.C.A. § 1710  (West 2014); 38 C.F.R. § 17.36 (2015).  As such, the appeal as to this specific issue is dismissed. See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (noting that dismissal is the proper remedy to employ when an appeal has become moot).
  

ORDER

Service connection for PTSD is granted.

Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for a psychiatric disorder is dismissed.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to service connection for a left eye disability.  When VA provides an examination, VA must ensure that the examination is adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran underwent a VA eye examination in August 2012.  The VA examiner opined that the Veteran's current ocular diagnosis is that of temporal bulbar episcleritis, left eye, which is unrelated to his corneal abrasion diagnosed in 1990 while he was in the military service.  No rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Consequently, a supplementary VA opinion should be obtained. 
 
Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted his VA eye examination in August 2012, or to qualified medical professional if the August 2012 VA examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current left eye disability had its onset during the Veteran's active service or is otherwise causally related to his service. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


2.  The RO should then readjudicate the claim.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


